                                       Case 4:19-cv-00026-DN-PK Document 1 Filed 04/03/19 Page 1 of 1
JS 44 (Rev. 08118)                                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein .neither replace nor supplement the fihng and service of pleadin&s or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the Umted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                            Al?Jh~lj~~ra;~, an individual, Scott Corry, an individual, Kanosh
    Valerie Engstrom                                                                                                         Town, Utah, a Municipal Corp and Political Subdivision of the State of
                                                                                                                             Utah, Millard County, Utah, a Political Subdivision of the State of Utah,
        (b)     County of Residence of First Listed Plaintiff                Clark                                             County of Residence of First Listed Defendant                           _M_i_ll_a_rd______
                                       (t:Xct,PT IN U.S PLAINT/FH'ASf,'SJ                                                                             (IN U.S. F'/.41N71rFCASESONl.Y)
                                                                                                                               NOTE       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                          THE TRACT OF LAND INVOLVED


        ( c)    Attorneys (Firm Name, Address and Telephone Number)                                                             Attorneys (If Known)
    Kevin D. Swenson, Brian D. Shelley, Jake R. Spencer, Chrystal Mancus-
    Smith, Swenson & Shelley PLLC
    520 E Tabernacle, St. George, Utah 84770, 435-265-3500

    II. BASIS OF JURISDICTION (Place an "X" m one BoxonlyJ                                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                               "X" m one Box for Plmn11ff
                                                                                                                           (For Diversity Cases Only)                                                 and One Box for Defendant)
    0 I    U.S. Government                    0 3     Federal Question                                                                               PTF           DEF                                               PTF       DEF
              Plaintiff                                 (U.S. Government Not a Party)                                 Citizen of This State         O I             ~ I         lncolllorated or Principal Place       0 4     M. 4
                                                                                                                                                                                  of Business In This State

    0 2 U.S. Government                       ~4      Diversity                                                       Citizen of Another State           r!f. 2    O      2     lncolllorated and Principal Place         0 5      0 5
                Defendant                               (lnd1ca1e Ci11zensh1p of Partie.• m Item ll/)                                                                              of Business In Another State

                                                                                                                      Citizen or Subject of a            O 3        0     3     Foreign Nation                            0 6      0 6
                                                                                                                        Forei n Coun

I
    IV NATURE OF SUIT (Place an
                  ..                                      ")("in One Box Only)
                                                                            ',   ~-"··- .....
                                                                                                                                                                                             , mt C o d e Descnnt1ons.
                                                                                                                                                                    Click here or: Nature o fS
                                                                                                                                                                                                                            .              I

    0   I I 0 Insurance                        PERSONAL INJURY                        PERSONAL INJURY                 0 625 Drug Related Seizure             O 422 Appeal 28 USC 158                     O 375 false Claims Act
    0   120 Marine                        o    310 Aillllane                        O 365 Personal Injury •                   of Property 21USC881           0 423 Withdrawal                            0 376 Qui Tam (31 USC
    0   130 Miller Act                    0    315 Aillllane Product                       Product Liability          0 690 Other                                  28 USC 157                                    3729(a))
    0   140 Negotiable Instrument                    Liability                      0 36 7 Health Carel                                                                                                  0 400 State Reapportionment
    0   150 Recovery of Ovelllayment      o    320 Assault, Libel &                        Pharmaceutical                                                                                                0 4 I 0 Antitrust
              & Enforcement of Judgment              Slander                               Personal Injury                                                   0 820 Copyrights                            0 430 Banks and Banking
    0   151 Medicare Act                  O    330 Federal Employers'                      Product Liability                                                 O 830 Patent                                0 450 Commerce
    0   152 Recovery of Defaulted                    Liability                      0 368 Asbestos Personal                                                  0 835 Patent· Abbreviated                   0 460 Deportation
                                                                                           Injury Product                                                          New Drug Application                  0 470 Racketeer Influenced and
                                                                                                                                     . _...
              Student Loans               O    340 Marine

    0
              (Excludes Veterans)
        153 Recovery ofOvClllayment
              of Veteran's Benefits
                                          0

                                          0
                                               34 5 Marine Product
                                                     Liability
                                               350 Motor Vehicle
                                                                                           Liability
                                                                                     PERSONAL PROPERTY
                                                                                    O 370 Other Fraud                 0 710 fair Labor Standards
                                                                                                                                                             O 840 Trademark

                                                                                                                                                             o    861   HIA(l395fl)
                                                                                                                                                                                              .                  Corrupt Otganizations
                                                                                                                                                                                                         0 480 Consumer Credit
                                                                                                                                                                                                         0 485 Telephone Consumer
    O   160 Stockholders' Suits           0    355 Motor Vehicle                    0 371 Truth in Lending                   Act                             O    862   Black Lung (923)                         Protection Act
    0   190 Other Contract                          Product Liability               0 380 Other Personal              O 720 Labor/Management                 0    863   DIWC/DIWW (405(g))               o 490 Cable/Sat TV
    0   195 Contract Product Liability    0    360 Other Personal                          Property Damage                   Relations                       0    864   SSID Title XVI                   0 850 Securities/Commodities/
    o   196 Franchise                               Injury                          O 385 Property Damage             0 740 Railway Labor Act                0    865   RSI (405(g))                             Exchange
                                          O    362 Personal Injury •                       Product Liability          0 751 family and Medical                                                           0 890 Other Statutory Actions

I              K•a     PR;•P••.v•y                  ·ov    ....._.,,.
                                                    Medical Malpractice
                                                                                       ·-·-•N•,.. '
                                                                                                                             Leave Act
                                                                                                                      0 790 Other Labor Litigation                            &.a ·1.a:.11.-•n1·J'!i
                                                                                                                                                                                                         0 891 Agricultural Acts
                                                                                                                                                                                                         0 893 Environmental Matters
    0   210 Land Condemnation             Qi( 440 Other Civil Rights                       Habeas Corpus:             O 791 Employee Retirement              0 870 Taxes (U.S. Plaintiff                 0 895 Freedom of Information
    0   220 Foreclosure                   o 441 Voting                               O     463 Alien Detainee               Income Security Act                         or Defendant)                            Act
    0   230 Rent Lease & Ejectment        0 442 Employment                          o      510 Motions to Vacate                                             0 871 IRS-Third Party                       o 896 Arbitration
    0   240 Torts to Land                 0 443 Housing/                                        Sentence                                                                26   use 7609                    0 899 Administrative Procedure
    0   245 Tort Product Liability                Accommodations                    O      530 General                                                                                                           Act/Review or Appeal of
    0   290 All Other Real Property       0 445 Amer. w/Disabilities •              o      53 5 Death Penalty                                                                                                    Agency Decision
                                                  Employment                               Other:                     0 462 Naturalization Application                                                   0 950 Constitutionality of
                                          0 446 Amer. w/Drsabilities ·              0      540 Mandamus & Other       0 465 Other Immigration                                                                    State Statutes
                                                  Other                             0      550 Civil Rights                  Actions
                                          o 448 Education                           0      555 Prison Condition
                                                                                    0      560 Civil Detainee •
                                                                                                Conditions of
                                                                                                Confinement

    V, 0 RIG IN           (Place an ")(" in One Box Only)
~ I Original                   0     2 Removed from                0    3         Remanded from                 0   4 Reinstated or      0 5         Transferred from           0    6    Multidistrict           0   8 Multidistrict
           Proceeding                  State Court                                Appellate Court                     Reopened                       Another District                     Litigation •                  Litigation ·
                                                                                                                                                     (< ecifY)                            Transfer                      Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional ,flatutes unless diversity):
    VI.    CAUSEOFACTIONt--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                Brief description of cause:
                                                 Injuries sustained from civil rights violations by defendants
    VII. REQUESTED IN     0                               CHECK IF THIS IS A CLASS ACTION                                DEMAND$                                             CHECK YES only if demanded in complaint:
         COMPLAINT:                                       UNDER RULE 23, F RCv P                                            1,000,000.00                                     JURY DEMAND:                    M Yes        ONo

    VIII. RELATED CASE(S)
                                                     (See mstruclums):
          IF ANY                                                                    JUDGE                                                                         DOCKET NUMBER
    DATE                                                                                   SIONATURE OF ATTORNEY OF RECORD
    04/03/2019
    FOR OFFICE USE ONLY

        RECEIPT#                       AMOUNT                                                   APPL YING IFP                                   Jl
                                                                                                                                                        Case: 4:19-cv-00026
                                                                                                                                                        Assigned To: Nuffer, David
                                                                                                                                                        Assign. Date: 4/03/2019
                                                                                                                                                        Description: Engstrom v. Corry, et al
